Citation Nr: 1020306	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  01-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought.

In February 2002, the Veteran testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
Montgomery RO.  A copy of the transcript is of record.

The issue on appeal was denied by the Board in April 2009.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2009 Order, the 
Court vacated and remanded the Board's decision pursuant to a 
Joint Motion, also dated in November 2009, for action 
consistent with the remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

Although a prior Board remand to secure any available 
treatment records generated by the Long Binh Hospital, 
Republic of Vietnam, yielded negative results, the Board now 
has reason to conclude that not all of the Veteran's service 
treatment records are included in his service treatment 
records folder.  For example, there are absolutely no entries 
in the service treatment records for the entire year the 
Veteran served in Vietnam.  It is unlikely the Veteran did 
not have the need to see medical personnel-for whatever 
complaint, for an entire year.  While the records include a 
Separation Examination Report, there is no SF Form 89, Report 
Of Medical History, included.  As a result, the Board deems 
further inquiry is indicated.

Accordingly, the case is REMANDED for the following action:

1.	The RO must again ask the National Personnel 
Records Center to check all known 
repositories for any treatment or 
examination records related to the Veteran.  
The National Personnel Records Center must 
be asked to research the Morning Reports for 
the 38th Base Post Office, Long Binh, 
Republic of Vietnam.  Their parent unit may 
have been the First Logistics Command.  If 
Morning Reports are available, the National 
Personnel Records Center is to review the 
months of May 1970, June 1970, and October 
1970 for all records pertaining to the 
appellant.  The RO should also inquire of 
the National Personnel Records Center if any 
Army Surgeon General summaries or 
reconstruction of medical records related to 
the Veteran are available.

The RO should also request any service 
personnel records related to the Veteran not 
already provided.

2.	Thereafter, the RO must review the claims 
file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.

3.	Then review the Veteran's claim de novo in 
light of any additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.
 
The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him/her if further action 
is required on his part.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



